—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 22, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff slipped and fell as she descended a ramp located on the defendant’s property. The plaintiff contends that the ramp was improperly designed and constructed and was in violation of the local building code.
The defendant demonstrated his entitlement to judgment in his favor as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). In response, the plaintiff failed to proffer any evidence to show the existence of triable issues of fact. Under the circumstances, summary judgment was properly granted to the defendant. Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.